DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 09/09/2020, which claims the benefit of the priority of People’s Republic of China Application No. CN201810198521.0 filed 03/09/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 02/17/2022 has been considered by the examiner.

	Claim Status
Claims 1-2, 4-11, 13-18 are being examined on the merits in this office action. 

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-11, 13-18 are still rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG-PUB 20160052988A1 (hereinafter “the ‘988 publication”) in view of WO 2013003449A2 (hereinafter “the ‘449 publication”).

‘988 teaches a method for the prophylaxis or treatment of obesity using the GLP-1 peptide (claim 19-20). ‘988 further teaches that the peptide is administered orally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.1 to 100 mg, preferably about 1.0 to 50 mg, more preferably about 1.0 to 20 mg [0241]. ‘988 further teaches that when the compound of the present invention is administered parenterally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.01 to 30 mg, preferably about 0.1 to 20 mg, more preferably about 0.5 to 10 mg. Id. This dosage range encompasses the instant dosage of 0.11 and 0.66 rendering obvious the instant dosages. 
‘988 does not explicitly disclose that the GLP-1 peptide is GLP-1 (7-35), GLP-1 (7-36), GLP-1(7-36)NH2, or GLP-1 (7-37).
‘449 teaches a method of treating obesity as well as methods for inducing weight loss, preventing weight gain, or controlling weight in a patient comprising administering an effective dose of a GLP-1 peptide (abstract) and that the GLP-1 peptide includes GLP-1 7-36 and GLP-1 7-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘988 and prepare a method of treating obesity using a GLP-1 peptide in an amount of 0.11mg/day to 0.66mg/day because ‘988 discloses that the GLP-1 peptide was successful for the treatment of obesity in amounts that encompass the instantly recited amount. In addition, it would have been obvious for one of ordinary skill in the art to modify ‘988 and use the GLP-1 peptide of ‘449, because ‘449 teaches that the peptide was successful for inducing weight loss, preventing weight gain, or controlling weight in a patient. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in administering the GLP-1 peptides of ‘449 in the recited amounts of ‘988 because ‘988 teaches that the dosage of the compound of the present invention is appropriately determined according to the subject of administration, symptom, and administration method. Therefore, one of ordinary skill in the art would have arrived at the instant dosages with routine experimentation and optimization of the dosages taught in the prior art as being suitable for inducing weight loss, preventing weight gain, or controlling weight in a patient.
Regarding claim 2, ‘988 teaches that the peptide is chemically synthesized [0136, 0281-0283].
Regarding claim 4 and 6, ‘449 teaches the method of treating obesity wherein the subjects were both male and female and that the patient is overweight or obese and that HDL 
Regarding claim 5, ‘988 teaches that the daily dose of the compound of the present invention is about 0.1 to 100 mg, preferably about 1.0 to 50 mg, more preferably about 1.0 to 20 mg. ‘988 further teaches that when the compound of the present invention is administered parenterally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.01 to 30 mg, preferably about 0.1 to 20 mg, more preferably about 0.5 to 10 mg [0241]. The disclosed dosages encompass the instant dosages rendering obvious the instant claim 5.
Regarding claim 7 and 8, ‘988 teaches that the compound was administered in routes including parenterally and intravenously [0215, 0241].
Regarding claim 9, ‘988 teaches that the compound may be administered up to every 6 months [0242]. In addition, ‘449 teaches that the GLP-1 peptide may be administered weekly for a plurality of months (page 15, line 19). This publication teaches a duration that encompasses the instant duration of up to 30 months and hence it would have been obvious for one of ordinary skill in the art to arrive at the instant duration of up to 30 months.
Regarding claim 10, ‘988 teaches a method for the prophylaxis or treatment of obesity using the GLP-1 peptide (claim 19-20). ‘988 further teaches that the peptide is administered orally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.1 to 100 mg, preferably about 1.0 to 50 mg, more preferably 
Regarding claim 11, ‘988 teaches that the peptide is chemically synthesized [0136, 0281-0283].
Regarding claim 13 and 15, ‘449 teaches that the subjects were both male and female (claim 12).
Regarding claim 14, ‘449 teaches a method of treating obesity as well as methods for inducing weight loss, preventing weight gain, or controlling weight in a patient comprising administering an effective dose of a GLP-1 peptide (abstract) and that the GLP-1 peptide include GLP-1 7-36 and GLP-1 7-37 (claim 23-24). ‘449 does not discloses the instant amounts. However, ‘988 teaches that a GLP-1 peptide is administered at a daily dose of about 0.1 to 100 mg, preferably about 1.0 to 50 mg, more preferably about 1.0 to 20 mg. ‘988 further teaches that when the compound of the present invention is administered parenterally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.01 to 30 mg, preferably about 0.1 to 20 mg, more preferably about 0.5 to 10 mg [0241]. It would have been obvious to one of ordinary skill in the art to administer the peptide of ‘449 and the dosage amounts disclosed by ‘988 because ‘988 teaches that the GLP-1 peptide was successful for the treatment of obesity in amounts that encompass the instant amount.

Regarding claim 18, ‘988 teaches that the compound may be administered up to every 6 months [0242].

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action fails to establish a reasonable expectation of success in achieving the claimed methods at the specifically claimed dose range. Applicant further argues that the lowest dose tested in the Examples of the '988 publication is 0.3 mg/kg (the '988 publication at 19:22), which would render a dose of at least 18 mg with the assumption of body weight of 60 kg the OA adopts. OA at 3. The Office Action fails to establish motivation for a skilled in the art by the '988 publication to try the much lower dose range "about 0.11 mg/day to about 0.66 mg/day" recited in claims 1 and 10 as amended, or a reasonable expectation of success thereof. 
The arguments presented above have been fully considered but are not persuasive because GLP-1 analogs in general have been used for the treating of obesity or weight issues as disclosed by ‘988. Furthermore, GLP-1 analogs have been known to be used at dosages that encompass the instant dose ranges (see [0241] of ‘988). Furthermore, the dosages disclosed by ‘988 are about 0.1 to 100 mg and further that the dosage range is for a subject with body weight of 60kg [0241]. That is, the subjects weight of 60 kg has already been considered. The .


Claims 1-2, 5, 7-11, 14, and 16-18 are still rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG-PUB 20100286365A1 (hereinafter “the ‘365 publication”).
‘365 teaches a method of treatment metabolic disorders such as obesity using a peptide such as GLP-1 (1-37, 7-37, 7-36) [0048, 0080, 0083, 0196, and 0210]. ‘365 further teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day) [0281]. This falls within the instant dose range. ‘365 discloses that the subject includes humans [0241]. Even though ‘365 discloses a wide dose range that encompasses the instant dose range, the publication does not disclose the instant limited dose range of 0.11mg/day to 0.66mg/day.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by ‘365 and formulate a method of treating obesity using a composition comprising a GLP-1 peptide in an amount of 0.11mg/day to 0.66mg/day because ‘365 discloses that the peptide was successful for the treatment of obesity in amounts that  will depend in part on the pharmacokinetic parameters of the agents and the routes of administration and is routinely made by those of ordinary skill in the art without undue experimentation. Therefore, one of ordinary skill in the art would be able to arrive at the instant dosages with routine experimentation.
Regarding claim 2, ‘365 teaches that the peptide is chemically synthesized [0290-0295].
Regarding claim 5, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range.
Regarding claim 7 and 8, ‘365 teaches that the compound suitable for parenteral administration, e.g., via injection or infusion [0260, 0272, 0286].
Regarding claim 9, ‘365 suggests that the course of treatment maybe days, weeks, months or years [0211].
Regarding claim 10, ‘365 teaches methods for treating or preventing obesity in a subject, where the method comprises administering a therapeutically or prophylactically effective amount [0196]. This reads on managing body weight. ‘365 further discloses that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to 
Regarding claim 11, ‘365 teaches that the peptide is synthesized [0290-0295].
Regarding claim 14, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range. ‘365 discloses that the peptide such as GLP-1 (1-37, 7-37, 7-36) 0080, 0083, 0196, and 0210].
Regarding claim 16 and 17, ‘365 teaches that the compound suitable for parenteral administration, e.g., via injection or infusion [0260, 0272, 0286].
Regarding claim 18, ‘365 suggests that the course of treatment maybe days, weeks, months or years [0211].

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action cites dose ranges disclosed in '365 publication for peptide- peptide inhibitor conjugate ("P-PI conjugate," see the '365 publication at [0196]) of "about 5 to 100 µg . . . to about 1 mg/day, or about 5 µg to about 500 µg/day" to establish reasonable expectation of success for the claimed method using the specific dose range of "about 0.11 mg/day to about 0.66 mg/day" recited in claims 1 and 10 as amended. However, a person of ordinary skill in the art would not have been motivated to use the same dosage range for structurally different drugs, neither would a skilled artisan have had reasonable expectation of success that structurally different drugs have the same dosage. 
The arguments have been fully considered but are unpersuasive because the instant claims are drawn to a method of treating obesity comprising administering a GLP-1 peptide such as GLP-1 (7-36) and the ‘365 publication discloses the same method comprising administering a GLP-1 peptide which comprises using a peptide such as GLP-1 (1-37, 7-37, 7-36) [0048, 0080, 0083, 0196, and 0210]. The instant peptide is therefore disclosed. Furthermore, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day)[0281]. This falls within the instant dose range. The disclosure therefore discloses a method that comprises the use of a composition that comprises the instant peptides and further discloses dose ranges that encompass the instant dose ranges rendering obvious the instant claims. The arguments are unpersuasive and the rejection is maintained.

Conclusion
Claims 1-2, 4-11, 13-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MERCY H SABILA/Examiner, Art Unit 1654  
/ARADHANA SASAN/Primary Examiner, Art Unit 1615